The plaintiff's motion to dismiss the appeal must be allowed. The record shows that the appeal was entered by consent on July 2, 1869, the undertaking on appeal executed August 29 following, and the transcript filed in this court June 14, 1880, during the present term.
Neither was the undertaking given in time, nor the appeal prosecuted as required by the rules of this court, as determined in Sever v. McLaughlin,82 N.C. 342, and Smith v. Lyon, Ibid., 2.
PER CURIAM.                                 Appeal dismissed. *Page 685